Exhibit 16.1 September 5, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant 100F Street Northeast Washington, DC 20549-2000 RE: Kore Resources Inc. File No. 000-52970 Dear Sir or Madam: We have read Item 4.01 of Form 8-K dated September 5, 2014 of Kore Resources Inc. and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, /s/Anton &Chia,LLP Page 1 of 1
